UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33297 POSITIVEID CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 06-1637809 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 1690 South Congress Avenue, Suite200 Delray Beach, Florida 33445 (561)805-8008 (Address of principal executive offices, (Registrant’s telephone number, including area code) including zip code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of each of the issuer’s classes of common stock as of the close of business on August 12, 2011 is as follows: Class Number of Shares Common Stock: $0.01 Par Value POSITIVEID CORPORATION TABLE OF CONTENTS PART I —FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets — December 31, 2010 and June 30, 2011 (unaudited) 1 Unaudited Condensed Consolidated Statements of Operations — Three and SixMonths Ended June30, 2011 and 2010 2 Unaudited Condensed Consolidated Statement of Stockholders’ Equity— Six Months Ended June30, 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows — Six Months Ended June30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 20 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM4. CONTROLS AND PROCEDURES 25 PART II — OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 27 ITEM1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM5. OTHER INFORMATION 29 ITEM6. EXHIBITS 29 SIGNATURES 30 PART I — FINANCIAL INFORMATION Item1. Financial Statements. POSITIVEID CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data) PRO FORMA December 31, June 30, June 30, (unaudited) (unaudited) (See Note 1) Assets Current Assets: Cash and cash equivalents $ $ $ Prepaid expenses and other current assets Assets held for sale Total Current Assets Equipment, net 49 Goodwill — Intangibles, net — Other assets 24 Total Assets $ $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ $ Accrued expenses and other current liabilities Accrued preferred stock dividends payable 30 30 Total Current Liabilities Contingent earn-out liability — Commitments and contingencies Stockholders’ Equity: Preferred stock, 5,000,000 shares authorized, $.001 par value; Series B Preferred - 230 shares issued and outstanding, liquidation preference of $2,300, at December 31, 2010; Series C Preferred – 140 shares issued and outstanding, liquidation preference of $1,400, at June 30, 2011 — — — Common stock, 70,000,000 shares authorized, $.01 par value; 33,047,405 and 40,705,132 shares issued and outstanding at December 31, 2010 and June 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) ) Note receivable for shares issued ) — ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 POSITIVEID CORPORATION Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $
